DETAILED ACTION
This communication is responsive to the amendment filed on 12/01/2021. 
Claims 21, 29, 30 and 38 have been amended.
Claims 1-20 have been previously canceled.
Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting/Terminal Disclaimer
The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent application 15/857,730 (US Pat. 10,742,640) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant Arguments:
(A)	Applicant’s arguments, see remarks, filed 12/02/2021, with respect to the rejection(s) of claim(s) 21-22, 26-31, 35 and 37-38 under 35 U.S.C. 103 as being unpatentable over Zou (US Pat. 9,825,954 B2) in view of Grajek (US Pat. 9,660,974 B2) have been fully considered and are persuasive in light of the amended claims.  
The rejection of dependent claims 23-25, 32-34, 36 and 39-40 under 35 U.S.C. 103 as being unpatentable over Zou in view of Grajek in further view of their respective prior art references have been withdrawn for same reasons outlined above.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further search and consideration, claim 21 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses a method for automatic login across terminal devices, based on the unique identification information (ID) and a login Internet Protocol (IP) address of the terminal device and identifying, another terminal device that has logged in successfully under the same IP address;
establishing a corresponding relationship between the unique identification information for the terminal device and the unique identification information for the identified terminal device using the unique identification information shared between the terminal device and the identified terminal device; and in response to a determination that there is a corresponding relationship between the unique id’s for the terminal device sending the login request and the identified terminal device that has logged in successfully at the same IP address, performing, by the server, automatic account login identified terminal device.

The closest prior art discloses the following: 
Hao et al. (US Pat. 8,844,001 B2) discloses an IP-based mobile device authentication system and method for a device receiving a first request to determine a public-facing Internet Protocol (IP) address of a mobile device, wherein the device may transmit, in response to the first request, to the mobile device with a public-facing IP address receive a second request, from the mobile device, to authenticate the mobile device to receive downloadable content, the second request including the public-facing IP address of the mobile device, and a third request, from the mobile device, for a license to receive a particular content item and determine whether the public-facing IP address, corresponding to the mobile device, is valid for the particular content item.  Hao does not disclose the aforementioned features implemented in the precise manner by the Applicant’s invention.
Gratton et al. (US Pat. 10,320,803) discloses methods, systems and devices to authorize access to a simultaneous media streams are described. After a first media stream is initiated with a first client device, an authorization service receives a request to establish the simultaneous second media stream with a second client device.  Gratton does not disclose the aforementioned features implemented in the precise manner by the Applicant’s invention.

cross-referencing said extracted device identifier with a network accessible database of stored device profiles, each of said device profiles having a respective stored device identifier associated therewith; and recognizing the detected device upon matching said extracted device identifier with one said stored device identifier.  Spencer does not disclose the aforementioned features implemented in the precise manner by the Applicant’s invention.

Claim 33 represents a computer program product embedded on a non-transitory computer readable storing executable program instructions to process the method steps of claim 21.  Claim 33is substantively similar in scope to claim 21 and is therefore allowed for the same reasons outlined in the reasons for allowance for claim 21 above.

Claim 44 represents a system configured to process the method steps of claim 21.  Claim 44 is substantively similar in scope to claim 21 and is therefore allowed for the same reasons outlined in the reasons for allowance for claim 21 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492